IN THE SUPREME COURT OF TENNESSEE                 FILED
                                    AT JACKSON
                                                                        June 21, 1999

                                                                     Cecil Crowson, Jr.
                                                                    Appellate Court Clerk
                                                 NOT FOR PUBLICATION

                                                  Filed:   June 21, 1999



STATE OF TENNESSEE,                       )
                                          )
       Appellee,                          )      Shelby Criminal
                                          )
Vs.                                       )      No. 02-S-01-9710-CR-00085
                                          )
JAMES A. BROWN,                           )
                                          )
       Appellant.                         )




                                      ORDER

       The appellant, through counsel, has filed a petition for rehearing in this

appeal pursuant to Tenn. R. App. P. 39. We have considered all of the arguments

raised in the petition, and we have found them to be without merit. It is, therefore,

ORDERED that the petition is denied.



                                                 PER CURIAM